Jennifer R. Schemm, OSB #970086
Attorney at Law
602 O Avenue
La Grande, OR 97850
Tel: 541-910-4833
Fax: 541-962-7831
Email: jschemm@eoni.com

Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

  Attorneys for Plaintiffs

                             IN THE UNITED STATES DISTRICT COURT

                                   FOR DISTRICT OF OREGON

                                    PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL,                        Case Number: 2:17-cv-00843-SU
an Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,
                                                     DECLARATION OF DEBORAH
          Plaintiffs,                                RICHIE IN SUPPORT OF
                                                     PLAINTIFFS’ MOTION FOR
                        v.                           INJUNCTION PENDING APPEAL

KRIS STEIN, District Ranger, Eagle Cap
Ranger District, Wallowa-Whitman National
Forest, in her official capacity; and UNITED
STATES FOREST SERVICE, an agency of
the United States Department of Agriculture,

          Defendants,

        and

WALLOWA COUNTY, a political subdivision
of the State of Oregon,

       Defendant-Intervenor.
I, Deborah “Marina” Richie, state and declare as follows:

   1.    I am a resident of Bend, Oregon and have personal knowledge of the facts set forth below.

   2.    Prior to moving to Bend in January 2017, I lived in La Grande, Oregon. I have been a member

of Greater Hells Canyon Council (“GHCC”), formerly Hells Canyon Preservation Council, since 1986

and first joined Oregon Wild in 1978, when it was the Oregon Wilderness Coalition. I am president of

the GHCC board of directors and have been committed to conservation in northeast Oregon since the

early 1980s. My interest in this area resulted in me writing a Journalism master’s thesis on environ-

mental controversies in Hells Canyon (1988). The Lostine River and this greater Hells Canyon ecosys-

tem is so important to me that I have dedicated most of my volunteer time to its conservation. Why?

This is my spiritual place, and among the wildest and most breathtakingly gorgeous public wildlands

left on the planet. The Lostine River and surrounding Eagle Cap Wilderness have a huge place in my

heart.

   3.    The Lostine River corridor is an exceptionally significant and spiritual place to me for a sweep

of reasons, from the lush, towering forests by the salmon-bearing Wild & Scenic Lostine River to the

trailheads into the Eagle Cap Wilderness. One special trip that began at the Two Pan Trailhead marked

a great turning in my life – a 2016 backpack trip into Mirror Lake and the next day to the top of Eagle

Cap itself, where my husband to be and I held a commitment ceremony, witnessed only by passing ra-

vens flying over dazzling alpine peaks and lakes and the headwaters of the Lostine River itself. Exhibit

A, p.1 (photograph taken by me in August 2016). Each year, we commemorate our wild engagement,

returning to the Lostine River corridor that we look forward to experiencing in all its wild and untram-

meled beauty.

   4.    I value our pilgrimages into the Lostine Canyon up the road that changes from paved to gravel

and narrows, and is walled on either side with the exceptionally tall and elegant Engelmann spruce,
2 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
Douglas fir, white fir, western larch, and lodgepole pine. Exhibit A, p. 2 (photograph taken by me in

August 2018). I feel a deep sense of respect for the designated wilderness so close to this corridor, and

feel strongly that the intrusion of mechanization must be limited only to this one road, the

campgrounds, and the inholding of cabins, but all else must be honored for its wilderness qualities.

Truly, the boundaries of the Eagle Cap Wilderness could come right to the road in most places, yet I’ve

always assumed that these lands would be treated as the essential wilderness that protects the integrity

of this Lostine River, not just for us but for the remarkably diverse wildlife, wild fisheries, and native

plants.

   5.     I treasure the web of life that depends on the integrity of the Lostine’s lush, moist forests that

are connected to the Eagle Cap Wilderness as a critical ecosystem. I revere the exceptional splendor

and rarity of native wildflowers that I have found growing on the verdant forest floor along the corridor

on the way to the wilderness trailheads, like the fairy slipper orchid (Calypso Bulbosa) that I photo-

graphed in the mossy understory of the Lostine River forests (on a field trip with the Forest Service),

and have since learned is extremely sensitive to disturbance and can go extinct if not carefully consid-

ered in management. Exhibit A, p. 3 (photograph taken by me in June 2016). I found this information

from the well-researched Fire Effects information Systems (FEIS) of the Forest Service here that spe-

cifically states under management considerations: “Fairy slipper is highly susceptible to even slight

disturbances in its environment [17]. Trampling and picking are the primary reasons for its rapid de-

cline in some locations [59]. Picking the flower inevitably kills the plant, because the delicate roots

break at even the lightest pull on the stem [45,59]. A decline in the frequency of fairy slipper, due

largely to a growing illegal international trade, caused the International Union for the Conservation of

Nature and Natural Resources to list fairy slipper as a species vulnerable to extinction on a global scale

[17]. Transplanting or cultivating fairy slipper is rarely successful because of fairy slipper's need for

specific soil fungi that are not usually present on transplant sites or in controlled environments [17,45].
3 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
Although the fairy slipper is widespread in its distribution, population extermination is conceivable if

plants are not considered within a management plan.” I also learned in the fire ecology section of the

FEIS: “The cool and moist site characteristics of communities where fairy slipper is most frequent,

such as western hemlock, Pacific silver fir, white fir, and high-elevation subalpine fir, suggest that in-

frequent, stand-replacing fires are most common in fairy slipper habitats.”

   6.   The more I learn about the secretive world of these luxuriant forests of the Lostine River and

their delicate lichens, mosses, ferns, wildflowers growing in the shadowy understory, the more I am in

a state of wonder and awe. I vow to see and write about the elusive moonwort and fern species that

thrive in the Lostine watershed. As a naturalist, I am ecstatic to know that the Lostine River watershed

lies at a transition point between the wetter forests of the Pacific Northwest and those of the Rocky

Mountains. The breathtaking changes in elevation that hikers and horseback riders enjoy also give rise

to tiers of exquisitely adapted plants that are in turn tied to the unique habitats of soils, rocks, forests,

meadows, waterfalls, streams, and lakes. At the heart of it all is the Lostine River that gathers the force

of all its tributaries and offers a grand corridor not just for people, but for wildlife as glorious as wolves

and wolverines. This splendid biodiversity relies on us—and how we honor this entire watershed’s in-

tegrity, and natural dynamic forces of fire, wind, and flood. My life would be impoverished if we do

not protect one of the world’s most superlative ecological watersheds.

   7.   I value that the management of past decades has shown sensitivity toward the wild beauty, and

that the campgrounds, trailheads, and directional signage along the river are fairly primitive, Exhibit A,

p. 4 (photograph taken by me in August 2018), and that the cabins you do pass by in the inholding also

are subdued in keeping with the gift to be able to drive like this into the heart of the Eagle Cap Wilder-

ness, Oregon’s largest designated wilderness area. When I’ve camped along the Lostine River, every

time I leave with memories of untrammeled wildness and the sound of the river flow in my dreams. I

feel deep respect for the tribes that have long come here and honored the gifts of salmon, berries, and
4 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
wild animals. I feel gratitude for the conservationists who are responsible for the designation of the Ea-

gle Cap Wilderness and the Lostine Wild & Scenic River. Close my eyes by the singing river and I can

imagine the voices of all who have ever stood on these banks and felt imbued by the wild spirit of this

place, and of all who have known these campgrounds or cabin homes, including Supreme Court Justice

William O. Douglas who spent summers on his cabin in Lostine and sat by its banks to contemplate the

wild forests and rivers, and who wrote these words that apply so well to the Lostine River: “The river,

for example, is the living symbol of all the life it sustains or nourishes - fish, aquatic insects, water ou-

zels, otter, fisher, deer, elk, bear, and all other animals, including man, who are dependent on it or who

enjoy it for its sight, its sound, or its life. The river as plaintiff speaks for the ecological unit of life that

is part of it.” William O. Douglas, in "Sierra Club v. Morton, 405 U.S. 727". U.S. Supreme Court case,

supreme.justia.com. April 19, 1972.

   8.   I revel in the coolness of the Lostine River canyon forests on a hot day, and in knowing that this

intact, wet, and tall forest forms a buffer to winds, holds moisture in the soils, and that the fallen trees

nurture mosses, ferns, and soils, and are home to wildlife. It’s vital to my own well-being to know that

the forces of change here will be wildfires, windstorms, and floods. I accept the dynamics of nature that

shape this ecosystem. I honor the rarity of such westside Oregon kinds of forests in Northeastern Ore-

gon, and appreciate that the Forest Service on its own website seems to acknowledge, too, how special

and appealing the shady lush forests are to recreationists, describing the campgrounds as “shady” cool

fir and pine tree forests. My husband and I camped in a dispersed campsite in August 2018, and chose

it for its big trees, shade, and the secluded trail to the river, where we could contemplate the glassy,

clear waters. Exhibit A, p. 5 (photograph taken by me in August 2018).

   9.   As a naturalist and outdoor journalist, I also value the Wild & Scenic Lostine River for its na-

tive trout and chinook and Coho salmon fishery that enriches my time on the river and those of so

many fly fishermen and women, Exhibit A, p. 6 (photograph taken by me from Williamson
5 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
Campground in August 2018). The presence of wild salmon particularly touches my soul and deepens

my river experience, knowing that few such places still exist when you look at our heavy-handed treat-

ment of our plant’s life-giving freshwaters—from dams, to dewatering, pollution, logging runoff and

channeling. Not here! The wilderness headwaters and this wild watershed –all sculpted by nature’s

forces of snow, ice, fire, and flood—assure that the forested, intact Lostine River watershed in this era

of climate change can be the hope for embattled chinook salmon that journey all the way from the Pa-

cific ocean to spawn in this river. This Lostine River flows, too, with hope for the Coho salmon that the

Nez Perce tribe reintroduced only in March of 2017. I deeply respect the Nez Perce people sacred

rights to this place and their name for the Coho salmon—‘cuhilii’ and that the tribe worked for 30 years

for the glorious day in March of 2017 when they released 500,000 Coho salmon to the river.

   10. When I’m on the river, I enjoy watching fish rising at dusk to catch insects on the surface that

glows orange, rose, and gold in the sunset. It matters that this place is the home of bull trout, too, and

that the habitat protected by the surrounding intact forests is the key for trout to be strong and healthy

enough to prevent their hybridization with brook trout (see ODFW bull trout monitoring website). I

know about this subject from interviews and writing about a similar challenge for westslope cutthroat

trout in Montana (see this article link).

   11. On this 50th anniversary of the Wild & Scenic Rivers Act, I care more than ever about the des-

ignation and upholding our promise to the founders of this Act to protect the intact and wild nature of

the Wild & Scenic Lostine River.

   12. As a hiker, backpacker, wildlife watcher, and outdoor nature writer, I am thankful for this wild

gateway with its trails leading into the Eagle Cap Wilderness. In fact, on my latest hike August 23,

2018, I witnessed a river otter only a mile up the West Fork Lostine trail—fishing in pooling waters

within a log jam of downed trees that are vital to otter homes, as well as for salmon and trout. I’ll never

forget that clarion clear chirp! chirp! call of the river otter and the memory of watching the sleek,
6 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
brown animal diving in the water, kicking its webbed feet into the air. See Exhibit A, p. 7 (photograph

depicting a river otter like the one I saw on the West Fork Lostine trail), and Exhibit A, p. 8 (my cell

phone photograph of the river otter on a rock in front of the log jam on the West Fork Lostine trail in

August 2018).

   13. The otter almost competes with my favorite bird, the belted kingfisher, that traces the tree-lined

bends of the Lostine River. Seeing the kingfisher here brings me sheer happiness, knowing its thriving,

because of these clear, fish-filled waters. I cherish the dippers on the river that depend on caddisfly lar-

vae that in turn depend as well on the cold, clean waters that come from wilderness headwaters and are

not silted, heated up, or otherwise damaged by logging that’s found in so many other degraded water-

sheds. I value knowing that these luxuriously tall and fecund forests support spruce grouse—sensitive

species of wet forests that in Oregon are only found in this northeast corner, and are so rare that they

have been protected for 45 years from hunting. I’ve been fortunate to see spruce grouse elsewhere, and

it enriches my experience deeply to know they thrive in the old growth and wet forests of the Lostine

River corridor.

   14. The value of wildlife in the Lostine can never be monetary. The value is both ecological and

moral. It’s essential for my well-being that we preserve and protect all that wildlife needs to thrive, in-

cluding other birds long adapted to these wild forests—like goshawks nesting in broken top trees and

navigating fast and swift through trees in pursuit of songbird . Among them are the flashy yellow and

black Townsend’s warblers whose tinkling phrases grace the summer forests. I’m a birdwatcher, too,

and my life is enriched by knowing that this warbler has a home within these increasingly rare mature

and older forests that are shielded from the dangers of exposure to predators and parasites that enter

when a forest is logged and fragmented. (See Link)

   15. As someone fortunate to have seen a wolverine in the wild (in the high alpine country of Glac-

ier National Park), I am more than thrilled that the exceedingly rare wolverine (a conservation strategy
7 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
species for Oregon Department of Fish and Wildlife that is “sensitive to habitat fragmentation, roads,

and human activity”) still finds protected habitat in the Lostine River watershed. I believe there’s no

other animal that signifies wilderness and wildness like a wolverine that requires big, wild, high, snowy

country with few people and connected to intact forest corridors like the Lostine River to link their

ranges together. So important is the wolverine to me that I looked up the in-depth study in 2012 and

was amazed to see that two of the three positively identified individuals (named Stormy and Iceman)

were captured on camera in the Lostine watershed. Wolverine documented presence here elevates the

significance of the Lostine another notch. I’m reminded again of why it’s essential to keep this key

wildlife corridor intact and stewarded as it was intended when designated—as de facto wilderness

along this thin spear of land into the Eagle Cap Wilderness. Hope for the rare wolverine lies in preserv-

ing a wild, intact forested corridor along the Lostine River.

   16. What does one do when their spiritual place of refuge, a place that I want to return to and know

as wilderness is now targeted for desecration? I can’t stand aside. I must do everything I can to speak

for those voices who have come before me, including one of my conservation heroes in life, Loren

Hughes who fought so hard and long to protect and establish wilderness, including the Eagle Cap Wil-

derness and its additions in the 1984 Oregon Wilderness Act. I, too, gave up countless days of work to

lobby on behalf of new wilderness that included the Eagle Cap additions, speaking up at hearings in

Oregon and lobbying in Washington, D.C.. To road and heavily log in this narrow corridor with the Ea-

gle Cap wilderness all around is to defile all we and so many have worked for, and I have to wonder if

those who planned this egregious timber sale have any understanding of the history of protection here?

   17. I am extremely upset by the plans for commercial logging of some 4 million board feet and

treating this special long corridor into the Eagle Cap Wilderness along the Wild and Scenic Lostine

River as if it were any old place on the forest. I’m outraged by the Forest Service’s depiction of the



8 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
sale as public safety, and thinning, and that the agency circumvented environmental reviews, so bota-

nists, ecologists, and fishery and wildlife biologists were not able to carefully survey or study conse-

quences. I believe the logging would desecrate the corridor’s ecology and threaten a vibrant outdoor

recreation industry by destroying the scenic values not just for years, but decades, and likely for centu-

ries.

   18. I already feel harmed by the “hazard tree” cutting that’s taken place so far, and shocked by the

size and scope of the planned commercial logging units that I’ve walked through this past summer. As

a birdwatcher who knows the critical importance of wildlife trees (those with woodpecker holes, bro-

ken tops, and often dead and standing for decades), I’m mourning the aftermath of the overzealous

logging of what the Forest Service deemed hazard trees along the road. While many people drive by

and are not looking for changes, I have taken time to walk out and see the size and number of stumps

and know that each one cut down represents the loss of a wildlife tree. Note that I care about public

safety and am not opposed to some trees being removed as true hazards, based on both location and

strike risk (of actually hitting a person, car, or building). I’d written in spring of 2017 to District

Ranger Kris Stein concerned about the 2,000 hazard trees to be cut, and she wrote back reassuring me

that it would be 200-300 hazard trees per year over 10 years, but that did not prove to be true. Instead,

close to 2,000 were logged the first year. That’s 2,000 fewer wildlife trees along the 11 mile river corri-

dor, where the Lostine River Management plan calls for a 100 percent snag (dead tree) and dead and

down material retention for wildlife. (#8 on page 6 of the plan).

   19. When I participated on a field trip in June of 2016, where the Forest Service informed us of

their plans already drawn up for the Lostine River, I saw then the beginnings of trouble and disregard

for the large, old growth trees and what’s truly a hazard, including cutting down an immense tree that

had stood for a long time and was not even close to the Lostine Guard Station. Exhibit A, p. 9 (photo-

graph taken by me in June 2016). As I stepped into the wild forests along the road in that tour and as
9 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
always reveled in the singing of the Swainson’s thrush, the coolness, the myriad of green plants in the

understory, and the beauty of nature’s wildness, I listened to Forest Service comments about danger

from trees potentially falling on them, of rot, decay, and more, and I realized with huge sadness that

ecological perspectives were completely missing. The stage was set for what was to come. See Exhibit

A, p. 10 (photograph taken by me of the June 2016 tour that shows orange flagged trees as an example

of what would be kept and everything else in the photo logged).

   20. I walked into several commercial marked logging units on two occasions in August of 2018

(the first on August 18 with GHCC and the second on August 22-23 with my husband). I am horrified

by the heavy-handed logging that could be in store for the 11 miles of national forest corridor. On a hot

day of August 18 with the GHCC board and staff, I stepped from the road into the adjacent forest

across from Williamson Campground and immediately felt the temperature lower at least 10 degrees.

My eyes adjusted from sun to the shadowy light illuminating emerald green moss on fallen logs that

are the runways for pine martens. I bent close to investigate the living green carpet of bead lilies, Ex-

hibit A, p. 11 (photograph taken by me in August 2018), bunchberries, Solomon’s seal, ferns, and

more. These are the plants of moist, wet forests that live within volcanic, deep and easily disrupted

soils. If they were in wilderness and protected, I would savor them and yet all I could do was feel the

horror of what’s in store, unless we can stop the logging. To be within this forest and to look up at the

tall forest above us, Exhibit A, p. 12 (photograph taken by me in August 2018) and to know that every

tree in that view will be logged, except maybe one tree, is a personal violation. To look down at the

woven tapestry of ferns and more Exhibit A, p. 13 (photograph taken by me in August 2018) that

would be shredded, the soils compacted, dried, churned, and then invaded by weeds, is a sacrilege. To

learn that machinery would tear through this delicate understory not once, but twice—first as the com-

mercial logging and second as noncommercial to wipe out the small trees, is unbearable. On top of that,

the plan is to pile up the slash and burn at super-hot temperatures that would turn wide circles of soil
10 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
into barren, lifeless dirt. That’s horrific. I have a sense of what such heavy logging looks like, after

walking into the Puderbaugh sale on October 23, 2015, in Hells Canyon National Recreation Area it-

self and right on the rim adjacent to wilderness at P.O. Saddle (also a product of this Ranger District’s

logging-over-ecology actions even in supposedly protected places) and witnessed the slash piles and

the damage to soils from heavy machinery. See Exhibit A, p. 14 (photograph taken by me in October

2015).

   21. On August 18 in the Lostine, I saw big old growth trees that are greater than 21 inches (suppos-

edly protected) marked as danger trees based on subjective judgement that they could pose a danger to

the loggers, which means most could be marked as “danger trees” to be logged without question. See

Exhibit A, p. 15 (photograph taken by me of old growth grand fir painted black and slated as a “danger

tree” deep within the forest, August 2018). In contrast, I saw a leaning Douglas fir that looked like a

hazard to loggers that was strangely marked orange to keep while everything else around it would be

logged. See Exhibit A, p. 16 (photograph taken by me in August 2018). I couldn’t follow this logic,

even if I could fathom the logic of the wholesale logging of the Lostine supposedly to save it from

wildfire and make people safer? It makes no sense.

   22. I’ve learned in the field from ecologist and Enterprise resident David Mildrexler (who holds a

PhD in Forest Ecosystems and Society from Oregon State University) that these moist, diverse forests

of the Lostine River are more than beautiful, lush, and intact—they are in a stable state and it could be

a very long time before they burn again. Like all forests, these forests have a natural fire regime, but

burning naturally is positive, not a negative like the logging would be. That cool temperature I felt was

no accident. These Lostine forests slated to be logged are like wet sponges even in drought, and their

tall trees buffer the winds. The heavy logging would turn them into dry, unnaturally fire-prone tattered

remnants of forests, where winds could then barrel through and cast sparks far ahead to burn fiercely.

Natural fire would remove fuels, while logging would add to them. Over the years, I’ve known and
11 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
been in the field and interviewed fire ecologists who work for the Forest Service, and have to believe if

they were consulted, they would never have agreed with a devastating plan like this one.

   23. Within these deep forests that are now marked as logging units, I’ve heard Swainson’s thrushes

singing their chorded upward spiral song in early summer and every time I’ve felt joy in these birds

that migrate from winter homes as far away as the west coast of Mexico and come here to nest in the

deep forests. Then, I consider what the thrushes might return to find if logging goes forward, and I’m

again devastated, as I would be for the Townsends warblers, the spruce grouse, and the goshawks.

   24. As a nature writer, I seek out the Lostine River to write about and share with others. I believe

that how we treat the Lostine River corridor is critical to Oregon’s future as a leader in public land

management, as a wild outdoor destination, and as a place that draws people to live and to play. I’m

distressed that so many people who love this place have no idea what’s in store. It’s all been fast-

tracked and fairly hush hush, unless you are paying attention to local newspapers, that are then not ac-

curately reporting on the true nature of the industrial logging. On Thursday, August 23, 2018, I counted

50 cars and five stock trailers at the Two Pan Trailhead. Exhibit A, p. 17 (photograph taken by me in

August 2018). I doubt any of them knew about the proposed logging that would defile their experience.

I did speak with one backpacker from Portland and when he heard of the plan, he could not believe that

this place he’s already fallen in love with would be butchered by logging. I’m renewed in my determi-

nation to save the trees and fish and wildlife that cannot speak and to let other recreationists have their

chance to voice their own stories of personal renewal and cherishing the wildness. I wrote a blog for

the Outdoor Project in April, 2017, and started with a quote from the Oregonian newspaper Best Back-

packs of 2015 that states “ This is a cherry stem road, surrounded by wilderness on all sides, except the

way you came in.” Indeed, that’s the common assumption. I have a personal blog as well where I’ve

written about the Lostine River and its threats (called Not Lost Yet, Saving the Lostine River Corridor)



12 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
that shows how passionate I am about this place and the devastation I would feel if this logging goes

forward. We have not lost it yet, and while the trees still stand, I will stand for them.

   25. Now that I can see the actual units marked on the ground, I’m even more appalled that the For-

est Service would violate this long thin corridor into the wilderness. This is not some light thinning as

news media likes to report, but industrial logging along the 11 miles. Logging 4 million board feet of

this crucial river corridor is hard to visualize, so I’ve tried it different ways to make sense of it. The

logging would average 10,000 board feet per acre, that is in turn the equivalent of 65 cords of wood per

acre or 130 full-size pickup loads (if wood is neatly stacked) from one acre—that’s the size of ¾ of a

football field. I live on a one-acre lot in the pine forest and there’s no way you’d ever be able to come

close to cutting that many loads if you took every tree. I’ve also learned that 4 million board feet is the

equivalent of 8 miles of loaded log trucks back to back. If this plan goes forward, the corridor would be

largely denuded, degraded, and horribly ugly too.

   26. I would be crushed by the desecration of the Lostine corridor if it should happen. After walking

more units alone near the Maxwell Lake Trailhead, Shady Campground, and dispersed campground

sites, I could barely stand to look at more. What I did see again made no sense even if I did agree with

the supposed purpose. Behind the screen of roadside trees, there are so many open understories, natural

clearings, and yet in those places, the units I saw and the marking indicated they would be logged heav-

ily, leaving again a couple of trees about 100 meters apart, while everything else would be logged,

churned up, and burned. Exhibit A, p. 18 (photograph taken by me in August 2018 showing a natural

clearing). While the Forest Service may limit its definition of clearcuts, the reality to me and to the

public is that the results will sure look like clearcuts all the way up and down the corridor. Keeping a

tree here and there does not make it a partial cut or “thinning.”




13 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
   27. Even in dispersed campsites that I seek for their solitude, the heavy-handedness of this planned

logging is clear. On August 22, I chose not to camp at one site that I would have truly liked for its stun-

ning view from the adjacent hill down into the canyon. Why? It was in a sale unit, and I felt despair at

the orange marked trees that again are all that would be left, and everything else logged—even here on

the river side of the road and in a popular campsite. See Exhibit A, pp. 19-22 (photographs of this dis-

persed campsite we visited in August 2018 with the orange painted trees, black as hazards, and the

view).

   28. If there’s a wildfire in the Lostine River watershed—and there will be someday—I would wel-

come the dynamic changes, and accept that some lands would become open while others remain un-

touched. From my experience and reporting on wildfires in a fire-shaped landscape, fire has this way of

skipping and jumping and creating a mosaic. I would be interested to see how these riverside forests

fare and accept the changes. I believe that fire evacuation plans are important and I’d be fine with clo-

sures of trailheads and campgrounds if fire danger is high, and trust that the Forest Service could man-

age fire evacuation readiness and plans as well as other agencies, like the National Park Service have

done so well in protected landscapes like Yellowstone National Park. In fact, I am touched deeply by

wildfire renewal and have written about it in a blog on the Wenaha-Tucannon Wilderness wildfire af-

termath and explored in another blog that’s called our Love-Hate Relationship With Fire. As a former

wildlands firefighter, I’ve experienced fighting fires firsthand on the Ochoco National Forest in the late

1970s and the Malheur National Forest in the mid-1980s, and am no stranger to the power of wildfire.

As a reporter for the Blue Mountain Eagle in the early 1980s, I climbed into a plane and flew low over

a wildfire on the Malheur National Forest to take photos of the smoke and write a story. I accept that I

live in a fire-prone landscape, believe that people must play their part to not start fires and respect all

rules, and I strongly believe that the Lostine River corridor should be left intact, and in its best shape



14 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
possible in this era of climate change for a wildfire that could come next year or in 50 years or in 100

years.

   29. In conclusion, I come to the wild Lostine River and its forests and Eagle Cap Wilderness above

all for spiritual renewal. To cut, fray, and treat the corridor as just another silvicultural unit in need of

“treatment” would be a travesty. In fact, so great would be the personal harm that I am not sure if I

could ever return—the pain would be too great. As the mother of a 21 year-old son, I care personally

about his future and how we steward our few, precious remaining wild and big and ancient forests. I

want him to know the uncut forests of the Lostine River, and its tributaries like the West Fork, Exhibit

A, p. 23 (photograph taken by me in August 2018), with its views of the high Wallowas and the place

that will forever be the river otter home. I wish for him to witness the natural, dynamic shaping of this

watershed by fire and flood. I want him to have the chance to see a river otter, too, or a pine marten, a

bear, a moose or even a fisher, wolf, or wolverine, and to look for a rare moonwort plant, and laugh

with sheer joy as a kingfisher flashes by on the clear river where salmon idle in eddies.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

         Executed on September 16, 2018.

                                                                _s/ Marina Richie
                                                                Deborah “Marina” Richie




15 – DECLARATION OF DEBORAH RICHIE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
